DETAILED ACTION




Election/Restriction

Applicant's election with traverse of Group I, claims 1-13 in the reply filed on May 4, 2022 is acknowledged.   Applicant disagrees with the Examiner’s characterization of Leiser.  According to applicant, the Examiner is simply assuming that any hydrosilylation curable silicone composition which are well known, would necessarily and inherently cure to give the properties recited in claim 1. As readily understood in the art, this is not the case.  Further still, claim 1 specifies that a content of platinum-based metal among solid content is within a range is from 0.1 to 50 ppm.  In contrast, the ranges disclosed in Leiser are not based on solid content.  Indeed, in the Examples of Leiser, the silicone composition of Leiser is present in the form of a 15% dispersion of solids in trichloroethylene.  
This is not found persuasive because (a) applicant has not presented any factual evidence that would show why the properties recited in claim 1 would not inherently be present in the Leiser and (b) Leiser discloses that the content of the platinum-based metal is within the range of 5 to 100 ppm, which overlaps with the claimed range. Moreover, Examples of Leiser pointed out by applicant refer to the dispersion of silicone composition but does not show the amount of platinum-based metal as claimed. 

The requirement is still deemed proper and is therefore made FINAL.
Claims 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on May 4, 2022.

Applicant’s amendment to claim 1 submitted on May 4, 2022 in response to the restriction requirement mailed on March 4, 2022 raises an issue of new matter under 35 USC 112(a).  See below. 


Information Disclosure Statement

The information disclosure statement filed on January 29, 2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Copies of EP 2627714 and EP 2788448 are not provided. 




Claim Objections

Claims 1, 6, and 7 are objected to because of the following informalities:  
Claim 1 recites “R3SiO1/2”.  It should be replaced with “R3SiO1/2” in order to provide consistency with the specification. See 0035 of US Patent Application Publication 20200354615 A1 (“the published application”). 

Claim 6 recites “in component (C)”, which should be replaced with “in the component (C)”.   

Claim 7 recites “part of component (A)”. It should be replaced with “part of the component (A)”.  Further, the recitations “component (A1)” should be replaced with “the (A1)”.  Moreover, the recitation “a content of component (B)” should be replaced with “a content of the component (B)”. 
Appropriate correction is required.


Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 and 6-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 1 recites “hydroxyl group or hydrolysable group bonded to a silicon atom of one of more SiO4/2 units”.  It is submitted that while there is support to claim that hydroxyl group or hydrolysable group is directly bonded to silicon atom of the SiO4/2 (also referred as “Q units” in the specification), there is no support to claim hydroxyl group or hydrolysable group bonded to a silicon atom of one of more SiO4/2 units.  See 0035 of the published application “the hydroxyl groups or hydrolysable groups are directly bonded to silicon of the T units or Q units…”). 




The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4 and 6-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

As to claim 1,  this claim recites “content of platinum-based metal among solid content within a range of from 0.1 to 50 ppm”.  It is unclear what is meant by the recitation “among solid content”.  For example, it is unclear whether this recitation refers to the amount of platinum-based metal based on the total solid content of the curing-reactive organopolysiloxane composition or based on the total content (solid and liquid) of platinum-based metal.  For purpose of examination, if prior art teaches or renders obvious platinum-based metal in the range of 0.1 to 50 ppm, it will suggest the claimed content. 


As to claim 1, this claim recites “curing the composition”.  There is a lack of antecedent basis with respect to the recitation “the composition”.  This recitation is interpreted as “curing the curing-reactive organopolysiloxane composition”. 

As to claim 1, this claim recites “which may have a hydroxyl group or a hydrolysable group”. The recitation “which may have” renders scope of the claim ambiguous, because it is unclear whether claimed invention positively requires hydroxyl group or hydrolysable group.  The recitation “may have” should be replaced with e.g. “optionally”.  For purpose of examination, hydroxyl group or a hydrolysable group are considered to be optional and not required. 

As to claim 2, this claim recites “curing the composition”.  There is a lack of antecedent basis with respect to the recitation “the composition”.  This recitation is interpreted as “curing the curing-reactive organopolysiloxane composition”.

As to claim 3, this claim recites change in b* value (Δb*).  However, it is unclear whether the change represents the difference between b* value of the organopolysiloxane composition before curing and b* value of the composition after curing (i.e. the cured layer).  Clarification is requested from applicant. 

As to claim 4,  this claim recites “content of platinum-based metal among solid content within a range of from 0.1 to 30 ppm”.  It is unclear what is meant by the recitation “among solid content”.  For example, it is unclear whether this recitation refers to the amount of platinum-based metal based on the total solid content of the curing-reactive organopolysiloxane composition or based on the total content (solid and liquid) of platinum-based metal.  For purpose of examination, if prior art teaches or renders obvious platinum-based metal in the range of 0.1 to 30 ppm, it will suggest the claimed content. 

As to claim 5, this claim recites a change in b* value (Δb*).  However, it is unclear whether the change is the difference between b* value of the composition before curing and b* value of the cured layer after aged for 300 hours at 105°C or irradiated for 75 hours with UV light as recited in claim. 

As to claim 6, this claim recites “the molar ratio of silicon-bonded hydrogen (SiH) groups” in component (C).  It is not clear what is meant by the aforementioned recitation.  This claim depends from claim 1, wherein claim 1 recites that component C is “an organohydrogenpolysiloxane having at least two Si-H bonds in the molecule”. As such, it is unclear whether “silicon-bonded hydrogen (SiH) groups” refers to “at least two Si-H bonds in the molecule” or different “Si-H”.  For purpose of examination, the aforementioned recitation is interpreted as molar ratio of the at least two silicone bonded hydrogen (Si-H) bonds in the component (C) relative to alkenyl groups in the composition. 

Claim 6 recites “alkenyl groups in the composition”.  It is unclear what is meant by this recitation. Claim 6 depends from claim 1. Claim 1 recites alkenyl group in the component (A).  Therefore, it is unclear if the recitation “alkenyl groups in the composition” refers to additional alkenyl groups in the composition or refers to the alkenyl groups of the component (A). For purpose of examination, “alkenyl groups in the composition” is interpreted to refer to the alkenyl groups recited in the component (A). 

Claim 6, recites “the composition”.  There is a lack of antecedent basis with respect to the recitation “the composition”.  This recitation is interpreted as “the curing-reactive organopolysiloxane composition”.  Further, claim 6 

As to claim 7, this claim recites “raw rubber-like alkenyl group-containing organopolysiloxane”.  The recitation “raw rubber-like” renders the scope of the claim ambiguous because it is not clear what is meant by this recitation.  It is submitted that deletion of “raw rubber-like” will overcome this rejection. 

As to claim 8, this claim recites “at least one type of (D) curing retarder”.  The addition of the word "type" to an otherwise definite expression renders the aforementioned claim recitation indefinite.  MPEP 2173.05 (b)(III)(E). It is submitted that deletion of “type of” will overcome this rejection. 

As to claim 9, this claim recites “the composition”. There is a lack of antecedent basis with respect to the recitation “the composition”.  This recitation is interpreted as “the curing-reactive organopolysiloxane composition”.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (US 20070059535 A1). 

As to claim 1, Nakamura discloses a silicone-based pressure sensitive adhesive (PSA) (curing-reactive organopolysiloxane composition) (0001).  Nakamura further discloses curing of the silicone-based PSA (0046). 

As to claim 1 (A), (B), and (C), The PSA composition of Nakamura comprises (A) a crude rubber like organopolysiloxane having an average of at least one alkenyl group per molecule, wherein the organopolysiloxane can be straight chain or branched ((A) of claim 1) (0010 and 0015).   Nakamura further discloses that the PSA composition includes organopolysiloxane resin consisting of R1SiO1/2 units and SiO4/2 units, where R1 is a substituted or unsubstituted univalent hydrocarbon group e.g. alkyl group or phenyl group  ((B) of claim 1) (0010 and 0018).  Moreover, a person having ordinary skill in the art would recognize that R (e.g. methyl or phenyl) would not be less than 90 mol% of R in the disclosure of Nakamura (0011, 0018, and 0051 disclosing methylpolysiloxane resin consisting of (CH3)3SiO1/2 units and SiO4/2 units).  Nakamura further discloses that the PSA includes organopolysiloxane having an average of two silicon-bonded hydrogen (Si-H) atoms per molecule (0011) ((C) of claim 1).  

As to claim 1 platinum-based metal and its content, Nakamura discloses that the PSA contains component (D) platinum catalyst in an amount sufficient to provide curing of the adhesive (0013).  Nakamura further discloses that preferably, it should be used in such an amount that in terms of weight units, the metallic platinum contained in component (D) is within the range of 0.1 to 1,000 ppm, and more preferably 1 to 500 ppm based on the total weight of component (A).  Nakamura further discloses that if component (D) is used in an amount less than the preferred lower limit, it will noticeably delay curing of the resulting PSA.  If on the other hand, the added amount of component (D) exceeds the preferred upper limit, this can cause coloration of the resulting PSA (0040).   The claimed range of 0.1 to 50 ppm overlaps or lies within the range disclosed by Nakamura such that a prima facie case of obviousness exists.  MPEP 2144.05 (I).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to select a workable range of the content of platinum-based metal, including the claimed and as rendered obvious from Nakamura, motivated by the desire to promote the curing of the adhesive and to avoid coloration of the adhesive.  Nakamura discloses that amount of platinum-based metal should be controlled in such a way so as to promote the curing of the adhesive and to avoid coloration of the adhesive (0040). 

As to claim 1, Nakamura is silent as to disclosing the adhesive force of a PMMA sheet as claimed. However, as set forth previously, Nakamura renders obvious claimed curing reactive organopolysiloxane composition.  As such, absent any factual evidence on the record, it would be reasonable to presume that the aforementioned adhesive force would intrinsically be present in the invention of Nakamura.  MPEP 2112 (III)(IV)(V).

As to claim 2, Nakamura is silent as to disclosing b* value as claimed.  However,  as set forth previously, Nakamura renders obvious claimed curing reactive organopolysiloxane composition.  As such, absent any factual evidence on the record, it would be reasonable to presume that the aforementioned property of b* would intrinsically be present in the invention of Nakamura.  MPEP 2112 (III)(IV)(V).

As to claim 3, Nakamura is silent as to disclosing change in Δb* as claimed.  However,  as set forth previously, Nakamura renders obvious claimed curing reactive organopolysiloxane composition.  As such, absent any factual evidence on the record, it would be reasonable to presume that the aforementioned property of b* would intrinsically be present in the invention of Nakamura.  MPEP 2112 (III)(IV)(V).

As to claim 4, Nakamura as set forth previously discloses that the PSA contains component (D) platinum catalyst in an amount sufficient to provide curing of the adhesive (0013).  Nakamura further discloses that preferably, it should be used in such an amount that in terms of weight units, the metallic platinum contained in component (D) is within the range of 0.1 to 1,000 ppm, and more preferably 1 to 500 ppm based on the total weight of component (A).  Nakamura further discloses that if component (D) is used in an amount less than the preferred lower limit, it will noticeably delay curing of the resulting PSA.  If on the other hand, the added amount of component (D) exceeds the preferred upper limit, this can cause coloration of the resulting PSA (0040).   The claimed range of 0.1 to 30 ppm overlaps or lies within the range disclosed by Nakamura such that a prima facie case of obviousness exists.  MPEP 2144.05 (I).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to select a workable range of the content of platinum-based metal, including the claimed and as rendered obvious from Nakamura, motivated by the desire to promote the curing of the adhesive and to avoid coloration of the adhesive.  Nakamura discloses that amount of platinum-based metal should be controlled in such a way so as to promote the curing of the adhesive and to avoid coloration of the adhesive (0040).  

As to claimed properties of a cured layer with a thickness of 100 µm obtained by curing the composition is substantially transparent, b* value of not greater than 0.10 (claim 4), and Δb* of not greater than 0.15, it is submitted that Nakamura as set forth previously renders obvious claimed curing reactive organopolysiloxane composition.  As such, absent any factual evidence on the record, it would be reasonable to presume that the aforementioned properties would intrinsically be present in the invention of Nakamura.  MPEP 2112 (III)(IV)(V). 

As to claim 6, Nakamura discloses molar ratio of Si-H atoms is in the range of from 0.5 to 15.0 moles, preferably 0.6 to 15.00 moles, more preferably 0.7 to 14.0 moles, and even more preferably 0.8 to 13.0 moles, per 1 mole of alkenyl groups in the component (A) (0024). 
As to claim 7, Nakamura discloses crude rubber like alkenyl group containing organopolysiloxane having plasticity of 135 and content of vinyl group of 0.2 wt% (0051 and 0015).  As to the content of the component (B), the claimed range of component B coverts to 0.99 wt% to 83.33 wt% based on the total weight of components A, B, and C (calculated as 1/101 * 100 = 0.99 wt% and 500/600 * 100 = 83.33 wt%).  Nakamura discloses 25.6 parts by weight of component A, 54.6 parts by weight of component B, and 0.2 parts by weight of component C (0051).  Based on this, wt% of component B in Nakamura is (54.6/(54.6+25.6+0.2)) * 100 = 68 wt%), which is within the claimed range.  Alternatively, it is submitted that generally differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  MPEP 2144.05 (II)(A). 

As to claim 8, Nakamura discloses that the PSA contains components for adjusting the speed of curing (curing retarder) (0041). 

As to claim 9, Nakamura further discloses that the silicone-based adhesive is cured between the temperature range of 80°C to 200°C.  Further, with respect to claim 9, Nakamura is silent as to disclosing the property (viscosity) recited in this claim.  However, as set forth previously, Nakamura renders obvious claimed curing reactive organopolysiloxane composition.  As such, absent any factual evidence on the record, it would be reasonable to presume that the aforementioned property of viscosity would intrinsically be present in the invention of Nakamura.  MPEP 2112 (III)(IV)(V). 
As to claims 10-12, Nakamura discloses curing of the composition, cured product (adhesive tape of Nakamura), and a PSA layer (0046). 

As to claim 13, Nakamura discloses formation of a PSA layer by curing the PSA (0046).  Nakamura does not explicitly disclose whether the film (PSA layer) is substantially transparent.  However, no unobvious difference is seen between the claimed PSA layer and the PSA layer formed of Nakamura.  As such, absent any factual evidence, the PSA layer (film) of Nakamura would be intrinsically substantially transparent. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4 and 6-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of copending Application No. 17267351 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-13 of the reference application generally renders obvious claims 1-4 and 6-20 of the present application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-4 and 6-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of copending Application No. 17267367 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-13 of the reference application generally renders obvious claims 1-4 and 6-20 of the present application.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Koichi Aizawa et al. (JP 62181357 A- English translation) discloses polysiloxane gel composition. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANISH P DESAI whose telephone number is (571)272-6467. The examiner can normally be reached Mon-Fri 8:00 am ET to 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANISH P DESAI/
Anish DesaiPrimary Examiner, Art Unit 1788
July 26, 2022